                                                                USDC SDNY
                                                                DOCUMENT
UNITED STATES DISTRICT COURT                                    ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                DOC #:
                                                                             7/2/2021
                                                                DATE FILED : - ----
MARK MARVIN,

                              Plaintiff,

        -against-                                                 16-cv-1456 (NSR)
                                                                 OPINION & ORDER
MARTHA PELDUNAS, DARCIE M. MILLER,
COUNTY OF ORANGE,

                              Defendants.


NELSON S. ROMÁN, United States District Judge


        Plaintiff Mark Marvin (“Plaintiff”) brings this pro se action against Martha Peldunas

(“Peldunas”), Darcie M. Miller (“Miller”), and the County of Orange (the “County”, collectively

“Defendants”). On September 16, 2020, this Court issued an Opinion & Order dismissing the

Complaint without prejudice for failure to state a claim pursuant to Rule 12(b)(6). (ECF No. 29.)

On October 1, 2020, Plaintiff filed an Amended Complaint. (ECF No. 30.) Before the Court is

Defendants’ motion to dismiss the Amended Complaint pursuant to Rule 12(b)(6). For the

following reasons, the motion to dismiss is GRANTED, with prejudice.



                                           BACKGROUND

   I.      Original Complaint

        The following facts are taken from Plaintiff’s original complaint, dated February 23,

2016, and the attached exhibits. On July 15, 2015, Plaintiff, aged 66, applied to the Orange

County Department of Social Services (“DSS”) for renewal of his Medicaid medical coverage.

On August 12, 2015, DSS advised Plaintiff to submit verification that he had applied for Social
Security retirement benefits by August 24, 2015. On October 13, 2015, Plaintiff advised DSS of

his refusal to apply for Social Security retirement benefits. Plaintiff planned to wait to apply for

Social Security retirement benefits until age 70. Applying for benefits at age 66—which Plaintiff

defines as “prematurely”—results in a lower monthly benefit than applying at age 70.1 On

October 20, 2015, DSS issued a letter denying Plaintiff’s application for renewal of Medicaid

coverage.

         On October 26, 2015, Plaintiff requested a fair hearing to appeal DSS’s decision. On

October 30, 2015, Plaintiff spoke with an employee of the Fair Hearing Unit. That employee

informed Plaintiff that his application was denied due to 18 N.Y.C.R.R. 360-2.3(c)(1). The

regulation provides that “social services district[s] must review all sources of income and

resources available or potentially available to the applicant” when determining Medicaid

eligibility. On November 1, 2015, Plaintiff submitted a letter (“Application to Reverse Denial of

Medicaid Coverage”) to the Fair Hearing Unit, explaining why his denial should be reversed. In

his letter, Plaintiff argued that the requirement that he apply for “premature” Social Security

retirement benefits is a violation of federal law. Plaintiff also argued that Social Security benefits

do not qualify as potential income or resources “available” to him because he cannot afford to

take “reduced” Social Security benefits. On November 24, 2015 a fair hearing was held in

Orange County before Administrative Law Judge (“ALJ”) Joel Dulberg. Defendant Peldunas, an

Orange County DSS Fair Hearing Supervisor, appeared on behalf of DSS. ALJ Dulberg denied




          1
            For individuals born between the years 1943 and 1954, the Social Security Administration considers 66
the “full” or “normal” retirement age. Individuals may elect to receive Social Security benefits as early as age 62, in
which case the benefits will be “reduced.” Individuals may also elect to “delay” Social Security benefits up to age
70, in which case benefits will be “increased.” SSA, Starting Your Retirement Benefits Early,
https://www.ssa.gov/benefits/retirement/planner/agereduction.html (all Internet materials as last visited Sept. 11,
2020).

                                                           2
Plaintiff’s appeal, finding no factual disputes and determining that DSS’s denial was consistent

with state law and regulations.

          Plaintiff alleges that Defendant Miller, Orange County Commissioner of Social Services,

failed to “properly train and supervise subordinates that Social Security benefits are elective and

cannot be made obligatory by a law which is unconstitutionally vague and overreaching.”

          Plaintiff alleges that, as a result of the denial, he was denied affordable healthcare,

specifically follow-up evaluations and cataract surgery. He requests declaratory and injunctive

relief, monetary damages for loss of vision and cataract treatment, punitive damages, and

reasonable legal costs.

    II.      Amended Complaint

          Plaintiff’s Amended Complaint is two pages long and reiterates the arguments Plaintiff

presented in his opposition to Defendants’ original motion to dismiss. (ECF No. 30.) Plaintiff

fails to re-plead any of the facts underlying his original Complaint and the only “amendment”

Plaintiff provides is:

                  The defendants acting under color of law did, unlawfully and in violation of his
          due process liberty interest, and in violation of the protections of 42 USC 407, demand
          that his benefits be transferred and assigned at law or in equity and that they did subject
          his Social Security benefits to executive, levy, attachment, garnishment and/or other legal
          process, etc. in that premature receipt of benefits denied him full benefits which
          constitutes an unlawful seizure of those benefits under the Fourth Amendment, and as a
          result suffered denial of his federal statutory rights, his constitutional rights and
          privileges.


                          STANDARD ON A MOTION TO DIMISS TYPE

          On a motion to dismiss under Fed. R. Civ. P. 12(b)(6), dismissal is proper unless the

complaint “contain[s] sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.



                                                    3
Twombly, 550 U.S. 544, 570 (2007)). When there are well-pleaded factual allegations in the

complaint, “a court should assume their veracity and then determine whether they plausibly give

rise to an entitlement to relief.” Id. at 679. “Although for the purpose of a motion to dismiss [a

court] must take all of the factual allegations in the complaint as true, [it is] ‘not bound to accept

as true a legal conclusion couched as a factual allegation.’” Id. (quoting Twombly, 550 U.S. at

555). It is not necessary for the complaint to assert “detailed factual allegations,” but must allege

“more than labels and conclusions.” Twombly, 550 U.S at 555. The facts in the complaint “must

be enough to raise a right to relief above the speculative level on the assumption that all the

allegations in the complaint are true.” Id.

       “Pro se complaints are held to less stringent standards than those drafted by lawyers,

even following Twombly and Iqbal.” Thomas v. Westchester, No. 12–CV–6718 (CS), 2013 WL

3357171, at *2 (S.D.N.Y. July 3, 2013). The court should read pro se complaints “ ‘to raise the

strongest arguments that they suggest,’” Kevilly v. New York, 410 F. App'x 371, 374 (2d Cir.

2010) (summary order) (quoting Brownell v. Krom, 446 F.3d 305, 310 (2d Cir. 2006) ); see also

Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (“even after Twombly, though, we remain

obligated to construe a pro se complaint liberally”). “However, even pro se plaintiffs asserting

civil rights claims cannot withstand a motion to dismiss unless their pleadings contain factual

allegations sufficient to raise a right to relief above the speculative level.” Jackson v. N.Y.S.

Dep't of Labor, 709 F. Supp. 2d 218, 224 (S.D.N.Y. 2010) (quoting Twombly, 550 U.S. at 555)

(internal quotations omitted). Dismissal is justified, therefore, where “the complaint lacks an

allegation regarding an element necessary to obtain relief,” and therefore, the “duty to liberally

construe a plaintiff’s complaint [is not] the equivalent of a duty to re-write it.” Geldzahler v. New

York Medical College, 663 F. Supp. 2d 379, 387 (S.D.N.Y. 2009) (internal citations and



                                                  4
alterations omitted).

         In ruling on a motion to dismiss, a “court may consider the facts as asserted within the

four corners of the complaint together with the documents attached to the complaint as exhibits,

and any documents incorporated in the complaint by reference.” Peter F. Gaito Architecture,

LLC v. Simone Dev. Corp., 602 F.3d 57, 64 (2d Cir. 2010) (internal quotation marks and citation

omitted). Courts also may consider “matters of which judicial notice may be taken” and

“documents either in plaintiffs' possession or of which plaintiffs had knowledge and relied on in

bringing suit.” Brass v. Am. Film Techs., Inc., 987 F.2d 142, 150 (2d Cir. 1993).

                                                  DISCUSSION

         In the Amended Complaint, Plaintiff fails to replead any of the facts in his original

Complaint and fails to allege any new facts. Instead alleges one new legal cause of action,2 an

unconstitutional seizure in violation of the Fourth Amendment.3

    I.       Factual Allegations

         As an initial matter, the Court granted Plaintiff leave to cure factual defects within his

original Complaint, not to assert new claims. This alone is sufficient reason to dismiss the



         2
            Plaintiff also attempts to add additional claims in his opposition memo including (1) a violation of the
Contracts Clause, (2) a violation of the Supremacy Clause, and (3) a violation of the Due Process clause. The Court
is not obligated to address arguments raised in Plaintiff’s opposition. Nonetheless, Plaintiff’s arguments fail on the
merits. First, there is no Contracts Clause violation here because there is no interference with a contract. Defendants
did not require Plaintiff to take any actions with respect to his social security benefits; rather, Defendants
conditioned the continued grant of Medicaid benefits on Plaintiff utilizing all available resources, including his
social security benefits. Second, there is no Supremacy Clause violation here because federal law explicitly
authorizes officials to promulgate Medicaid regulations. Finally, the Court already addressed and rejected Plaintiff’s
Due Process arguments in its September 16, 2020 Opinion & Order.
          3
            Plaintiff includes in his Amended Complaint a claim regarding U.S.C. § 407. However, this Court already
addressed this potential claim in its Opinion. (ECF No. 29 at 7, FN. 4) (“To the extent Plaintiff is arguing DSS is
somehow requiring an ‘assignment’ of his Social Security retirement benefits in violation of 41 U.S.C. § 407(a),
Plaintiff’s argument fails. Requiring Plaintiff to obtain all sources of income available to him and assessing that
income to determine eligibility is distinguishable from assigning Plaintiff’s income. Further, in other circumstances,
courts have determined that Social Security retirement benefits can be used to reduce Medicaid support without
running afoul of § 407(a). See Wojchowski v. Daines, 498 F.3d 99 (2d Cir. 2007) (finding that New York’s
attribution of an institutionalized spouse’s Social Security benefits to a non-institutionalized spouse for the purpose
of Medicaid budgeting does not violate § 407(a)).”)

                                                          5
Amended Complaint. Further, Plaintiff failed to plea any facts in his Amended Complaint, which

consists only of two pages of legal arguments. Because Plaintiff is proceeding pro se, the Court

will address Plaintiff’s new legal claim, liberally applying the facts from Plaintiff’s original

Complaint. However, because Plaintiff has failed to plead additional facts as to the claims

alleged in the original Complaint, the Court will not re-address those claims and now dismisses

those claims with prejudice.

   II.     Unconstitutional Seizure

   The Fourth Amendment to the United States Constitution protects citizens’ “persons, houses,

papers, and effects, against unreasonable searches and seizures.” U.S. Const. Amend. IV. The

general contours of a search and seizure under the Fourth Amendment are well-defined. A

“seizure” of property, occurs when “there is some meaningful interference with an individual's

possessory interests in that property.” United States v. Jacobsen, 466 U.S. 109, 113 (1984).

Plaintiff seemingly argues that by requiring Plaintiff to elect to receive his Social Security

benefits in order to determine Medicaid eligibility, Defendants “seized” the difference in Social

Security benefit amount that Plaintiff might have been awarded had he prolonged election of

Social Security benefits.

   The Court disagrees. First, it is unclear that Plaintiff has a possessory interest in his delayed-

election Social Security benefits. Plaintiff cites to no authority supporting such an interest and

the Court can find none. Second, even assuming Plaintiff has a possessory interest in his Social

Security benefits, Plaintiff fails to allege meaningful interference. As an initial matter, Plaintiff

chose not to elect to receive Social Security benefits. Further, such an election would be

performed for the purpose of securing Medicaid benefits, benefits which Plaintiff is not

automatically entitled to and which would have the net effect of increasing Plaintiff’s total



                                                   6
benefits. It is also unclear that Plaintiff’s total social security benefits would be higher if he

postponed election because by electing to receive benefits sooner, Plaintiff may receive a lower

benefit amount, but for a longer period of time. Accordingly, the Court finds that Plaintiff fails to

plead facts supporting a Fourth Amendment violation.

                                           CONCLUSION

         For the foregoing reasons, Defendants’ motion to dismiss is GRANTED and Plaintiff’s

claims are DISMISSED with prejudice. The Court respectfully directs the Clerk to terminate the

motion at ECF No. 36, to terminate the action, to mail a copy of this Opinion and Order to

Plaintiff, and to make an entry on the docket reflecting service of the Opinion and Order upon

Plaintiff.

Dated:       July 2, 2021                                      SO ORDERED:
             White Plains, New York
                                                             ~               .. /
                                                          ( /L-f,,,C.:::.- - - -
                                                   ________________________________
                                                           NELSON S. ROMÁN
                                                        United States District Judge




                                                   7
